                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SAMUEL LOVE,                                       Case No. 4:18-cv-05189-KAW
                                   8                     Plaintiff,                         ORDER DENYING DEFENDANTS'
                                                                                            REQUEST TO BE RELIEVED FROM
                                   9              v.                                        MEDIATION REQUIREMENT
                                  10     NAJIB M. BATSHON, et al.,                          Re: Dkt. No. 18
                                  11                     Defendants.

                                  12
Northern District of California
 United States District Court




                                  13           On March 4, 2019, Defendants filed an administrative motion to be relieved from General

                                  14   Order 56’s mediation requirement on the grounds that they were “contemplating” certain remedial

                                  15   actions that may moot this lawsuit. (Defs.’ Mot., Dkt. No. 18 at 3.)

                                  16           On March 25, 2019, Plaintiff filed a declaration in opposition of the motion, wherein

                                  17   counsel reiterated that Plaintiff is entitled to mediation as a matter of right under General Order

                                  18   56. (Dkt. No. 22.) The Court agrees.

                                  19           As an initial matter, Defendants are merely contemplating removing certain, identified

                                  20   barriers. There is no indication that they have done so, nor that these were the only barriers

                                  21   identified at the site inspection.

                                  22           Furthermore, even if Defendants actually removed the barriers, only Plaintiff’s claim for

                                  23   injunctive relief would be potentially mooted, and, to successfully do so on summary judgment,

                                  24   Defendants would have the formidable burden of persuading the undersigned that the alleged

                                  25   barriers would not reasonably be expected to recur. See Friends of the Earth, Inc. v. Laidlaw

                                  26   Envtl. Servs. (TOC), Inc., 528 U.S. 167, 190 (2000); see also Crandall v. Starbucks Corp., 249 F.

                                  27   Supp. 3d 1087, 1108 (N.D. Cal. 2017) (denying summary judgment on mootness grounds where

                                  28   the barriers could easily recur). Given the nature of the barriers and the potential remediation—
                                   1   e.g. making the inaccessible bathroom “employees only” and implementing exclusive valet

                                   2   parking in lieu of having an accessible parking stall— it is unlikely that Defendants could satisfy

                                   3   their burden.

                                   4          Additionally, Plaintiff may still be entitled to statutory damages for any visits under state

                                   5   law; counsel would be entitled to attorneys’ fees; and other barriers encountered at the site visit

                                   6   would also be subject to removal if their removal was readily achievable. See West v. Sec'y of

                                   7   Dep't of Transp., 206 F.3d 920, 925 (9th Cir. 2000) (Even in an absence of potential injunctive

                                   8   relief, a case is not mooted so long as any effective relief remains available.)

                                   9          Accordingly, Defendants’ motion is DENIED. The parties are ordered to contact the ADR

                                  10   Unit regarding the status of their mediation referral within 7 days of this order.

                                  11          IT IS SO ORDERED.

                                  12   Dated: April 24, 2019
Northern District of California
 United States District Court




                                                                                              __________________________________
                                  13                                                          KANDIS A. WESTMORE
                                  14                                                          United States Magistrate Judge

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          2
